 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                      DISTRICT OF NEVADA
 5                                                ***
 6    PORFIRIO DUARTE-HERRERA,                              Case No. 2:15-cv-01843-GMN-CWH
 7                                       Petitioner,
             v.                                                         ORDER
 8
      BRIAN WILLIAMS, et al.,
 9
                                      Respondents.
10

11          Good cause appearing, Petitioner’s first unopposed Motion for Extension of Time (ECF
12   No. 96) is GRANTED. Petitioner has until January 13, 2020, to file a reply in support of the
13   Second Amended Petition for Writ of Habeas Corpus (ECF No. 64).
14          Given the age of this case, the Court reiterates that the briefing in this case should be
15   prioritized over later-filed matters. See Order (ECF No. 95). Further extensions of time are not
16   likely to be granted absent compelling circumstances and a strong showing of good cause
17   why the briefing could not be completed within the extended time allowed despite the
18   exercise of due diligence.
19          IT IS SO ORDERED.
20                      2 day of December 2019.
            DATED this ____
21

22
                                                           GLORIA M. NAVARRO
23                                                         UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                       1
